DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1,2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Awano et al (US 2017/0099609).

Claim 1.
	Awno et al discloses a mobile terminal testing apparatus (see Fig.1) which uses one of a plurality of component carriers in carrier aggregation as a primary component carrier and the other component carriers as secondary component carriers, and makes a call connection with a mobile terminal to test the carrier aggregation (see paragraph [0015]), the apparatus comprising:
a call processing unit (15) that performs call control for the mobile terminal, and controls transmission conditions of a transmission signal of the mobile terminal;
a reception unit (15) that receives a signal satisfying a predetermined transmission condition from the mobile terminal (paragraph [0079] describes call connection condition);

a detection unit (13) that collectively detects a plurality of parameters related to carrier aggregation corresponding to a batch measurement command, for a continuous frequency band over the plurality of component carriers (paragraph [0076] describes contiguous frequency band), from the signal received by the reception unit (see paragraph [0062] describing measuring transmission/reception level) ; and
a user interface unit (14) including an input unit into which the batch measurement command is input, and a display unit (142) that displays a detection result of the plurality of parameters detected by the detection unit in response to the batch measurement command (paragraph [0062] describe displaying measurement results).


Claim 2.
Awno et al discloses the plurality of parameters include, for In band emission (IBE) measurement, power of a frequency of the transmission signal (Allocated RB (allocated CC)), power of a frequency other than the frequency of the transmission signal (General (non-allocated CC)), power of a local oscillation frequency of the mobile terminal (Carrier leakage), and power of a frequency of an image (Image).   See Fig.2A/2C showing the power of local oscillation frequency of the mobile terminal. See paragraph [0097].


Claim 5.
 Awno et al discloses a mobile terminal testing method (Fig.3) which uses one of a plurality of component carriers in carrier aggregation as a primary component carrier and the other component carriers as secondary component carriers, and makes a call connection with a mobile terminal to test the carrier aggregation (see paragraph [0015]), the method comprising:
a step (S1) of performing call control for the mobile terminal and controlling transmission conditions of a transmission signal of the mobile terminal;
a step (S2) of receiving a signal satisfying a predetermined transmission condition from the mobile terminal (paragraph [0079] describes call connection condition);
a step (S14) of collectively detecting a plurality of parameters related to carrier aggregation corresponding to a batch measurement command, for a continuous frequency band over the plurality of component carriers (paragraph [0076] describes contiguous frequency band), from the received signal;
a step of receiving the batch measurement command to be input (paragraph [0068] describes an input operation); and
a step of displaying a detection result of the plurality of parameters detected in response to the batch measurement command (paragraph [0062] describe displaying measurement results).

Allowable Subject Matter
4.	Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039. The examiner can normally be reached 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632